                            Case 20-10256-KBO           Doc 576         Filed 03/16/21   Page 1 of 2




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                    )     Chapter 11
             In re:                                                 )
                                                                    )     Case No. 20-10256 (KBO)
                                              1
             EARTH FARE, INC., et al.,                              )
                                                                    )     (Jointly Administered)
                                        Debtors.                    )
                                                                    )

                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                                FOR HEARING ON MARCH 18, 2021 AT 10:00 A.M. (ET)

         NO MATTERS ARE GOING FORWARD. THE HEARING HAS BEEN CANCELLED.


         RESOLVED MATTER

         1.           Debtors’ Fourth (4th) Omnibus (Substantive) Objection to Claims Pursuant to Sections
                      502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
                      [D.I. 538, 12/18/20]

                      Response Deadline:              January 4, 2021 at 4:00 p.m. (ET) [Extended for Hamilton
                                                      TC, LLC to January 11, 2021 at 4:00 p.m. (ET)]

                      Responses Received:

                      A.        Response by the Alachua County Tax Collector [D.I. 543, 1/3/21]

                      Related Documents:

                      B.        Order [D.I. 550, 1/19/21]

                      C.        Notice of Partial Withdrawal of Debtors’ Fourth (4th) Omnibus (Substantive)
                                Objection to Claims Pursuant to Sections 502(b) and 503(b) of the Bankruptcy
                                Code, Bankruptcy Rule 3007 and Local Rule 3007-1 [D.I. 575, 3/16/21]

                      Status:      This matter has been resolved.




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
               identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The
               mailing address for each of the Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.


27816247.1
                     Case 20-10256-KBO           Doc 576     Filed 03/16/21     Page 2 of 2




         ADJOURNED MATTER

         2.    Debtors’ Second (2nd) Omnibus (Substantive) Objection to Claims Pursuant to Sections
               502(b) and 503(b) of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
               [D.I. 511, 11/10/20]

               Response Deadline:             November 24, 2020 at 4:00 p.m. (ET)

               Responses Received:

               A.        Response by the Tennessee Department of Revenue [D.I. 515, 11/20/20]

               Related Documents:

               B.        Order Sustaining Debtors’ Second (2nd) Omnibus (Substantive) Objection to
                         Claims Pursuant to Sections 502(b) and 503(b) of the Bankruptcy Code,
                         Bankruptcy Rule 3007 and Local Rule 3007-1 [D.I. 431, 12/8/20]

               Status:      This matter is adjourned to April 8, 2021 at 11:00 a.m. (ET).

         Dated: March 16, 2021                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                              /s/ Shane T. Reil
                                              Pauline K. Morgan (No. 3650)
                                              M. Blake Cleary (No. 3614)
                                              Sean T. Greecher (No. 4484)
                                              Shane M. Reil (No. 6195)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              EF@ycst.com

                                              Counsel to the Debtors and Debtors in Possession




                                                      2
27816247.1
